FILED
                            NOT FOR PUBLICATION                             OCT 15 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



CHANGRONG HE,                                    No. 06-71424

              Petitioner,                        Agency No. A097-856-065

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted October 5, 2010
                               Pasadena, California

Before: FISHER and BYBEE, Circuit Judges, and STROM, District Judge.**

       Petitioner Changrong He, a native and citizen of China, petitions for review

of the decision of the Board of Immigration Appeals (“BIA”), which summarily




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
              The Honorable Lyle E. Strom, Senior United States District Judge for
the District of Nebraska, sitting by designation.
affirmed the finding of the immigration judge (“IJ”) that petitioner was not

credible. We deny the petition.

      The Court reviews the IJ’s decision when the BIA affirms the IJ without an

opinion of its own. See Abebe v. Gonzales, 432 F.3d 1037, 1039 (9th Cir. 2005)

(en banc). The IJ’s credibility determinations are reviewed for substantial

evidence, Cortez-Pineda v. Holder, 610 F.3d 1118, 1124 (9th Cir. 2010), and may

be reversed only if the evidence petitioner presented was “so compelling that no

reasonable fact finder could find that [petitioner] was not credible.” Kin v. Holder,

595 F.3d 1050, 1054 (9th Cir. 2010) (quoting Farah v. Ashcroft, 348 F.3d 1153,

1156 (9th Cir. 2003)) (internal quotation marks omitted); see also INS v. Elias-

Zacarias, 502 U.S. 478, 481 n.1 (1992) (“To reverse the BIA finding we must find

that the evidence not only supports that conclusion, but compels it . . . .”). In this

pre-REAL ID Act case, so long as one of the grounds the IJ identified in support of

the adverse credibility determination is supported by substantial evidence and goes

to the heart of petitioner’s claim of persecution, the adverse credibility finding will

be upheld. See Cortez-Pineda, 610 F.3d at 1124 (citing Li v. Ashcroft, 378 F.3d

959, 964 (9th Cir. 2004)).

      In this case, the IJ primarily based his adverse credibility finding on

petitioner’s omission from her asylum application that she was employed in China


                                            2
by Voice of Asia, a car audio company, and that petitioner had come to the United

States on Voice of Asia’s behalf to conduct business with a company called

Clarion. This omission calls into question whether petitioner experienced the

persecution she alleged the Chinese government perpetrated against her, and thus

goes to the heart of petitioner’s claim of persecution. Substantial evidence

supports the IJ’s adverse credibility determination and the evidence does not

compel a contrary conclusion.

      Because at least one of the grounds the IJ identified in support of his adverse

credibility determination was supported by substantial evidence and went to the

heart of petitioner’s claim of persecution, the petition is DENIED.




                                          3